Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of improper content.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11084761 (‘761). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims are anticipated by the claims of ‘761.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-5, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0121232), Lee (Lee, Rare Earth Silicate Environmental Barrier Coatings for SiC/SiC Composites and Si3N4 Ceramics, Journal of European Ceramic Society, 25, Dec. 2005, pg. 1705-1715), and Jayaseelan (Jayaseelan, Formation of Environmental Barrier Coating on Si3N4 by Gas-Pressure Sintering, 28th International Conference on Advanced Ceramics and Composites, The American Ceramic Society, 2004, pg. 497-500).
	Regarding Claims 1 and 12-13, Nelson teaches coating a surface of a ceramic substrate to form an article including: laser ablation of the substrate to texture the surface ([0023]) and disposing a rare earth silicate environmental barrier coating on the surface such that the environmental barrier coating is disposed on and in direct contact with the substrate ([0035]).  Nelson teaches embodiments wherein the environmental barrier coating consists of a rare earth silicate including Ytterbium silicate ([0035], “An EBC coating may include at least one of a rare earth oxide, a rare earth silicate…”).
	The combined references do not explicitly teach etching the surface of the ceramic substrate to texture the surface; however, Lee teaches ceramic substrates having rare earth silicate environmental barrier coatings applied thereon wherein the substrate is prepared for coating by etching to create a rough surface which is necessary for good mechanical bond with the coating (2. Experimental, first para.), i.e. wherein the environmental barrier coating is disposed in the texture of the surface of the substrate.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a roughened etched surface, as taught in Lee, in order to achieve a rough surface for good mechanical bond with the coating.
	Nelson teaches the coating applied by various techniques including dipping ([0033]).  Nelson does not explicitly teach the coating method including pressure sintering; however, Jayaseelan teaches gas pressure sintering of an environmental barrier coating on a surface of a ceramic substrate to form an article (abstract), said method comprising:  grinding to texture the surface; disposing an EBC on the ground surface where the EBC comprises a silicate; and pressure sintering the EBC on the surface of the ceramic substrate for two hours in an argon or nitrogen atmosphere at a pressure of around 6 atm, i.e. in a furnace, such that at least a portion of the EBC is disposed in the texture of the surface of the ceramic substrate thereby forming the article (“Experimental details” and “Results and discussion” pg. 498-499).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the coating method of Nelson to include a pressure sintering method as taught in Jayaseelan, because it is a known coating method for silicate EBC’s and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a method as taught in Jayaseelan.
	Regarding Claim 2, Nelson does not teach an oxide or silica layer is required.  Jayaseelan teaches a silica layer reacting in the gas pressure sintering to form a coating reaction product layer dependent on the amount of silica layer originally formed (Results and Discussion, pg. 498-499).
	Regarding Claims 3-4, The combined references teach rare earth silicate environmental bond coatings desirable for use under conditions of gas turbine engines.  The references are silent as to the percent debit in flexural strength as compared to a ceramic substrate that is free of environmental barrier coating as determined by ASTM Cl 161.  The references are silent as to the adhesion as determined using ASTM C633 measured after exposure to a steam at a temperature of 1200C for a time of greater than 2000 hours. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977). With regard to the flexural strength and adhesion limitation, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed method, so the claimed properties relating to the product of the method are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the physical properties to the claim language fail to provide patentable distinction over the prior art of record.
	Regarding Claim 5, Lee teaches a rare earth silicate environmental bond coating wherein patches of glass phase are formed. Lee teaches at higher temperatures significant portions are converted to glass and this causes premature delamination. Lee teaches it is desirable to avoid high temperatures to prevent premature delamination (3.2.1). The combined references are silent as to the percentage amount of glass formation in the sintering process; however, "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 IIA. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include optimized glass formation, as suggested by Lee, in order to prevent premature delamination and in such an optimization one of ordinary skill in the art would have arrived at the taught concentrations.
	Regarding Claims 7,  Nelson is silent as to the thickness of the environmental barrier coating; however, Jayaseelan teaches thicknesses over 5 microns wherein the thickness is dependent on the amount of silica layer formed on the substrate. Jayaseelan teaches the thickness of the coating such that the mismatch between the coefficient of thermal expansion of the substrate and the coating is tolerable to create a crack-free interface (Results and Discussion, pg. 499).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to optimize the thicknesses of the combined references, as suggested by Jayaseelan, in order to achieve a tolerable mismatch between the coefficient of thermal expansion of the substrate and the coating and a crack-free interface.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0121232), Lee (Lee, Rare Earth Silicate Environmental Barrier Coatings for SiC/SiC Composites and Si3N4 Ceramics, Journal of European Ceramic Society, 25, Dec. 2005, pg. 1705-1715), and Jayaseelan (Jayaseelan, Formation of Environmental Barrier Coating on Si3N4 by Gas-Pressure Sintering, 28th International Conference on Advanced Ceramics and Composites, The American Ceramic Society, 2004, pg. 497-500) as applied to claims 1-5, 7, and 12-13 above, and further in view of Wang (Wang, Fabrication and thermal shock resistance of multilayer gamma-Y2Si2O7 environmental barrier coating on porous Si3N4, Journal of the European Ceramic Society, 36, 2016, pg. 689-695).
	Regarding Claims 6 and 8-11, Jayaseelan teaches sintering at respective temperatures for 2 hours.  Jayaseelan is silent as to the specific temperatures for sintering the coated article; therefore, one of ordinary skill in the art would look to related art to determine appropriate sintering conditions.  Wang teaches sintering rare earth silicate environmental barrier coating on ceramic substrates at temperatures of 1350, 1400, and 1450C for 1 hour in a nitrogen atmosphere (2. Experimental procedure).  Wang teaches the sintering conditions effecting the microstructure, morphology, and thermal shock of the resultant coating (3. Results and Discussion).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the sintering conditions of the combined references, as suggested by Wang, in order to achieve a resultant film with desirable microstructure, morphology, and thermal shock.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0121232), Lee (Lee, Rare Earth Silicate Environmental Barrier Coatings for SiC/SiC Composites and Si3N4 Ceramics, Journal of European Ceramic Society, 25, Dec. 2005, pg. 1705-1715), and Jayaseelan (Jayaseelan, Formation of Environmental Barrier Coating on Si3N4 by Gas-Pressure Sintering, 28th International Conference on Advanced Ceramics and Composites, The American Ceramic Society, 2004, pg. 497-500) as applied to claims 1-5, 7, and 12-13 above, and further in view of Larker (US 5549770).
	Regarding Claim 14, The combined references do not teach a pressure as claimed; however, Larker teaches sintering of a ceramic body wherein pressure and temperature are selected based on the material being sintered in order to achieve an essentially dense composite body (col. 3 ln. 1-8).   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the pressure of the combined references, as suggested by Larker, based on the material being sintered, and in order to achieve an essentially dense composite body and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed pressure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0121232), Lee (Lee, Rare Earth Silicate Environmental Barrier Coatings for SiC/SiC Composites and Si3N4 Ceramics, Journal of European Ceramic Society, 25, Dec. 2005, pg. 1705-1715), Jayaseelan (Jayaseelan, Formation of Environmental Barrier Coating on Si3N4 by Gas-Pressure Sintering, 28th International Conference on Advanced Ceramics and Composites, The American Ceramic Society, 2004, pg. 497-500), and Wang (Wang, Fabrication and thermal shock resistance of multilayer gamma-Y2Si2O7 environmental barrier coating on porous Si3N4, Journal of the European Ceramic Society, 36, 2016, pg. 689-695) as applied to claims 6 and 8-11 above, and further in view of Larker (US 5549770).
	Regarding Claim 15, The combined references do not teach a pressure as claimed; however, Larker teaches sintering of a ceramic body wherein pressure and temperature are selected based on the material being sintered in order to achieve an essentially dense composite body (col. 3 ln. 1-8).   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the pressure of the combined references, as suggested by Larker, based on the material being sintered, and in order to achieve an essentially dense composite body and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712